
	
		I
		111th CONGRESS
		1st Session
		H. R. 2488
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Heinrich
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to modify the
		  Certificate of Release or Discharge from Active Duty (DD Form 214) in order to
		  permit a member of the Armed Forces, upon discharge or release from active duty
		  in the Armed Forces, to include an email address on the form.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Communication Improvement
			 Act.
		2.Modification of
			 Certificate of Release or Discharge from Active Duty (DD Form
			 214)The Secretary of Defense
			 shall modify the Certificate of Release or Discharge from Active Duty (DD Form
			 214) in order to permit a member of the Armed Forces, upon discharge or release
			 from active duty in the Armed Forces, to include an email address on the
			 form.
		
